PER CURIAM.
On July 11, 1935, the District Court entered an order modifying and confirming an extension proposal by the debtor under section 74 of the Bankruptcy Act (11 U.S. C.A. § 202). A number of questions arise on the appeal, but it appears fom the record that no deposit was made by the debt- or to pay the costs of the proceeding or delinquent taxes on the property involved prior to asking for confirmation of his plan.
Subsection (e) of section 74 (11 U.S. C.A. § 202(e) provides that: “An application for the confirmation of a composition or extension proposal may be filed in the court of bankruptcy after, but not before, * * * the money or security necessary to pay all debts which have priority unless waived and costs of the proceedings * * * have been deposited in such place as shall be designated by and subject to the order of the court.” This court had occasion to consider the provisions of subsection (e) in the case of In re Van Doren, 79 F.(2d) 859, and there held such conditions to be mandatory and that debtor must make such deposits as a condition precedent to confirmation.
Counsel for appellee has, on the oral argument, conceded the applicability of the Van Doren Case, the decision of which was announced on November 8, 1935, subsequent to the entry of the order herein by the District Court.
We adhere to the conclusions there reached, and the order appealed from is accordingly reversed and the cause remanded to the District Court for further proceedings consistent herewith.
Reversed and remanded.